DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], in an alternative interpretation.
Claim 16, Bush et al. discloses a switching device [a hermetically sealed relay 10/100] comprising: at least one stationary contact [68/680] and a movable contact [22/220] in a switching chamber [32/320] configured to contain a gas containing H2 [paragraph 0023], wherein the movable contact [22/220] is movable by a magnetic armature [14/140] with a shaft [36/360], wherein the shaft [14/140] projects through an opening [44/440] in a yoke [42/420] which is part of a magnetic circuit, and wherein a liner [bushing, not shown; paragraph 0014] is arranged in the opening of the yoke, the liner configured to guide the shaft [“bushing (not shown) may be provided between the insulated rod 36 and the top core 42 to reduce friction and thereby facilitate movement of the insulated rod 36 through the opening 44”; paragraph 0014], and wherein the liner [bushing not shown] has an outer surface which is partially in contact with an inner wall of the opening of the yoke [42, the bushing is located in the opening 44 of the yoke 42, therefore the outer surface of the bushing is in contact with an inner surface of the yoke 42 which defines the hole 44] and in which at least one channel is formed [the bushing not shown, has a channel for the shaft to pass there through; paragraph 0014].
Bush et al. fails to teach that the liner is composed of a plastic.
Barthruff et al. teaches a switching device [figure 1] comprising at least one fixed contact [18/19] and a moveable contact [31]; wherein the movable contact [31] is movable 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plastic liner of Barthruff et al. in the switching device of Bush et al. as Bush et al. is silent as to the material of the optional liner it discloses [paragraph 0023] and Barthruff et al. teaches that a plastic liner is known to be used between the shaft and the yoke.  Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 31, Bush et al. discloses a switching device [a hermetically sealed relay 10/100] comprising: at least one stationary contact [68/680] and a movable contact [22/220] in a switching chamber [32/320] configured to contain a gas containing H2 [paragraph 0023], wherein the movable contact [22/220] is movable by a magnetic [14/140] with a shaft [36/360], wherein the shaft projects [36/360] through an opening [44] in a yoke [42] which is part of a magnetic circuit, wherein a liner [bushing, not shown; paragraph 0014] is arranged in the opening [44] of the yoke [42; “bushing (not shown) may be provided between the insulated rod 36 and the top core 42 to reduce friction and thereby facilitate movement of the insulated rod 36 through the opening 44”; paragraph 0014], the liner configured to guide the shaft [paragraph 0014]; and wherein the liner is fixed in the opening of the yoke [a bushing in 44 opening 44 would be fixed due to being pressed in place on either side by springs 50 and 84, figure 2].
Bush et al. fails to teach that the liner is composed of a plastic.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plastic liner of Barthruff et al. in the switching device of Bush et al. as Bush et al. is silent as to the material of the optional liner it discloses [paragraph 0023] and Barthruff et al. teaches that a plastic liner is known to be used between the shaft and the yoke.  Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 36, Bush et al. as modified discloses the switching device according to claim 31, wherein Bush et al. further disclose that the liner [25] has a cylindrical guide opening [the bore down the center of the bushing for shaft 38 ] in which the shaft [38] is arranged [figure 2, paragraph 0014].

Claims 16, 20, 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788].
	Claim 16, Bush et al. discloses a switching device [a hermetically sealed relay 10/100] comprising: at least one stationary contact [68/680] and a movable contact [22/220] in a switching chamber [32/320] configured to contain a gas containing H2 [paragraph 0023], wherein the movable contact [22/220] is movable by a magnetic 
	Bush et al. fails to teach that the liner is composed of a plastic.
Barthruff et al. teaches a switching device [figure 1] comprising at least one fixed contact [18/19] and a moveable contact [31]; wherein the movable contact [31] is movable by a magnetic armature [12] with a shaft [20], wherein the shaft [20] projects through an opening [21] in a yoke [2] which is part of a magnetic circuit, and wherein a liner [25] composed of a plastic [col. 3 line 30] is arranged in the opening [21] of the yoke [2]; and wherein the liner [25] has an outer surface which is partially in contact with an inner wall of the opening [21] of the yoke [2] and in which at least one channel [the bore down the center of the bushing 25 as shown in figures 2 and 5] is formed.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the plastic liner of Barthruff et al. in the switching device of Bush et al. as Bush et al. is silent as to the material of the optional liner it discloses 
Claim 20, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the liner [25] has a cylindrical guide [figures 1-3] opening in which the shaft [20] is arranged.
Claim 21, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the liner [25] is fastened in the opening [21] of the yoke [2] by a press fit. The Examiner notes that the limitation of “by a press fit” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.	
Claim 23, Bush et al. as modified discloses the switching device according to claim 22, wherein Barthruff et al. teaches that the at least one channel runs parallel to the shaft [figures 1-3].
Claim 24, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the at least one channel runs from a side that is 
Claim 25, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the outer surface of the liner comprises a plurality of channels [figures 1-3].
Claim 26, Bush et al. as modified discloses the switching device according to claim 16, wherein Barthruff et al. teaches that the shaft is configured to be guided in the liner [25] free of contact with the yoke [2; as shown in figure 1, the bushing 25 physically separates the shaft [20 from the yoke 2].
Claim 27, Bush et al. as modified discloses the switching device according to claim 16, wherein Bush et al further discloses that the shaft [38/380], with a shaft end [36/360], projects into an opening in a magnetic core [16/160], the incorporation of the liner of Barthruff et al. as presented in claim 16 above results in the liner projects into the opening in the magnetic core in at least one switching state of the switching device.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Jamison et al. [US 2013/0053284]. 
Claim 17, Bush et al. as modified discloses the switching device according to claim 16, wherein the chamber is filled with hydrogen, but fails to teach that the liner includes a hydrogen-compatible plastic.
	Jamison et al. teaches that a known material for a bushing includes plastics and polymers like polyether ether ketone (PEEK), polyurethane, and polytetrafluoroethylene 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with a hydrogen-compatible plastic to prevent degradation of the lining since it comes into contact with the hydrogen in the sealed chamber using known materials to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 18, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the liner includes a polyethylene, a glass-filled polybutylene terephthalate, and/or a polyether ether ketone.
	Jamison et al. teaches that a known material for a bushing includes plastic and polymers like polyether ether ketone (PEEK) [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyether ether ketone as it was a known material to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 19, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the liner is formed from a polyether ether ketone.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyether ether ketone as it was a known material to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Tsutsumi et al. [US 2016/0189901].
	Claim 28, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the yoke includes pure iron or a low-doped iron alloy.
	Tsutsumi et al. teaches an electromagnetic switching device wherein the yoke is   constructed from a magnetic material such as pure iron that is highly permeable in order to reduce its magnetoresistance [paragraph 0036].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the switching device of Bush et al. as modified with a yoke from pure iron as taught by Tsutsumi et al. in order to reduce the yokes magnetoresistance [Tsutsumi et al. paragraph 0036].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Bush et al. [US 2009/0114622] (hereafter known as “Bush2”).
Claim 29, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the shaft includes stainless steel.
Bush2 teaches a sealed relay comprising a shaft [44] made from stainless steel [paragraph 0023].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the shaft of Bush et al. as modified from stainless steel as taught by Bush2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Guichard [US 3,818,392].
Claim 30, Bush et al. as modified discloses the switching device according to claim 16, with the exception of the gas has an H2 content of at least 50%.
Guichard teaches a sealed contact chamber [12] wherein the H2 [hydrogen] is used to suppress arcing between contacts wherein the H2 content should be 80% [col. 3 lines 50-55].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the concentration of the H2 gas of Bush et al. as modified to In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Jamison et al. [US 2013/0053284]. 
Claim 32, Bush et al. as modified discloses the switching device according to claim 31, wherein the chamber is filled with hydrogen, but fails to teach that the liner includes a hydrogen-compatible plastic.
Jamison et al. teaches that a known material for a bushing includes plastics and polymers like polyether ether ketone (PEEK), polyurethane, and polytetrafluoroethylene (PTFE); composites including those with additives like carbon fibers, glass fibers, and nanomaterials; carbon nanotube carpets; and any combination thereof [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with a hydrogen-compatible plastic to prevent degradation of the lining since it comes into contact with the hydrogen in the sealed chamber using known materials to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Jamison et al. teaches that a known material for a bushing includes plastic and polymers like polyether ether ketone (PEEK) [paragraph 0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyether ether ketone as it was a known material to make bushings [Jamison et al. paragraph 0051] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Kawaguchi et al. [US 4,653,495]. 
Claim 33, Bush et al. as modified discloses the switching device according to claim 31, with the exception of the liner includes a polyethylene. 
Kawaguchi et al. teaches that a known material for a bushing includes a polyamide resin, powdered high density polyethylene and potassium titanate whiskers [abs].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with polyethylene as it was a known material to make bushings [Kawaguchi et al. abs] and it has been held to be within the general skill of a worker in the art to select a known material on the basis .

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. [US 2008/122562] in view of Barthruff et al. [US 4,251,788], as applied above, and further in view of Rojko [US 2015/0053541]. 
Claim 34, Bush et al. as modified discloses the switching device according to claim 31, with the exception of liner includes a glass-filled polybutylene terephthalate.
Rojko teaches that a known material for a bushing includes plastic, a resin, a polymer, nylon or PBT [paragraph 0029].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the bushing of Bush et al. as modified with glass-filled polybutylene terephthalate (PBT) as it was a known material to make bushings [Kawaguchi et al. abs] and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive.
Applicant contends that “However, Barthruff fails to teach a liner with an outer surface which is partially in contact with an inner wall of the opening of the yoke and in which at least one channel is formed. In particular, Barthruff shows, in the region of the slits between the tine-like segments 26, 28 of the bushing 25, no bushing outer surface at all. Further, the slits do not form an intermediate space extending through the opening of the core element 21 since the slits only extend as far as the cylindrical part 24.”
In response, as shown in figure 1 in the off position, the liner 25 has an outer surface, which is partially in contact with an inner wall of the opening of the yoke 2.  This is all that is required to meet the limitation of “a liner with an outer surface which is partially in contact with an inner wall of the opening of the yoke”.  Additionally the bushing comprises a cylindrical portion 24 that has an outer surface and tine-like segments 26, 28 that also have an outer surface.  In conjunction, the outer surfaces of 24, 26 and 28 serve as the outer surface of the bushing.  Therefore, bushing 25 meets the claim limitation of having an outer surface, as the claim does not recite a continuous outer surface throughout the length of the bushing.  Finally, as shown in figures 3-4, the bushing 25 has in intermediate space which extends into core 21 as seen in figure 1.
In an alternative interpretation, Bush discloses a liner in the form of a bushing [not shown; paragraph 0014], wherein “a bushing (not shown) may be provided between the insulated rod 36 and the top core 42 to reduce friction and thereby facilitate movement of the insulated rod 36 through the opening 44’ [paragraph 004].  The opening 44 is formed in the yoke; “The top core 42 is fabricated from a ferromagnetic material and includes an opening” 44 [paragraph 00014].  Therefore the busing is located in the opening 44 between the inner surface of the yoke 42 and the shaft 36.  A bushing to reduce friction as per its standard implementation is in contact with two parts, one around the exterior of the bushing and one in the interior passage of the bushing.  In this case the outer surface of the bushing would at least partially be in contact with an inner wall of the opening 44 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837